DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:  
Regarding claim 18, the limitation “cable extending slots comprise additional audio cable” should be “cable extending slots comprise an audio cable” since there is no mention of a first audio cable in the claims before.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the plurality of mount channel" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  To further prosecution, the examiner interprets claim 6 to be dependent upon claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb (Pub. No. US 2015/0144394) in view of Izraeli (US Patent No. US 3,757,031).
As to claim 1, Webb discloses an apparatus (figs. 11-21) comprising: 
a first half-shell portion 11A;
a second half-shell portion 12A, and 
a plurality of cable splicer lanes 34, 38 configured to support a corresponding plurality of cable splicers (¶0073).
However, Webb does not disclose a first half-shell portion of an oval-shaped prism housing comprising one or more protrusions and one or more receiving slots; and a second half-shell portion of the oval-shaped prism housing comprising one or more additional protrusions and one or more additional receiving slots.
Izraeli discloses a first half-shell portion 22 (fig. 2) of an arcuate shaped housing (figs. 2-3, 7, 9; col. 5 lines 4-10) comprising one or more protrusions 50 (figs. 2-4) and one or more receiving slots 54 (figs. 2-4); and a second half-shell portion 24 of the arcuate shaped housing (figs. 2-3, 7, 9; col. 5 lines 4-10) comprising one or more additional protrusions 52 (figs. 2-4) and one or more additional receiving slots 56.
Webb discloses that the shell portions can be attached together by various mechanisms (¶0019).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first half-shell and second half-shell of Webb comprise one or more protrusions and one or more receiving slots as similarly taught by Izraeli in order to selectively lock and tightly seal the halves together (col. 1 lines 40-68).
Webb shows a variety of housing shapes (figs. 7, 16, 18).  Izraeli discloses that the shape of members 22 and 24 is generally arcuate and may be readily modified to provide a generally octagonally shaped enclosure or where necessary or desirable a hexagonal, rectangular or other non-circular shape (col. 5 lines 4-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first and second shell portions of Webb be an oval-shaped prism housing since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).
As to claim 2, Webb in view of Izraeli discloses that the first half-shell and the second half-shell are configured to lock together to form the oval-shaped prism housing (Izraeli, fig. 2 shows the half-shells apart and fig. 3 shows them locked together), and wherein in a locked position the one or more protrusions are secured in the one or more additional receiving slots and the one or more additional protrusions are secured in the one or more receiving slots (Izraeli, fig. 3).

Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb (Pub. No. US 2015/0144394) in view of Izraeli (US Patent No. US 3,757,031) as applied to claim 1 above, and further in view of Womack (Pub. No. US 2011/0280535).
As to claim 3, Webb discloses that the first half-shell comprises a plurality of grooves 34 (fig. 17) disposed in the corresponding plurality of cable splicer lanes, wherein each groove is configured to receive and secure a corresponding plurality of cable splicers (¶0073).
However, Webb does not disclose wherein the first half-shell comprises a plurality of mount sets disposed in the corresponding plurality of cable splicer lanes, wherein each mount set comprises a plurality of mounts configured to receive and secure a corresponding plurality of cable splicers.
Womack discloses a plurality of mount sets 28, 40, 56 (fig. 1) disposed in a corresponding plurality of cable splicer lanes, wherein each mount set comprises a plurality of mounts (figs. 1 and 3 shows rows 26, 38, and 54 having a plurality of mounts) configured to receive and secure a corresponding plurality of cable splicers (fig. 5; ¶0001).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grooves of Webb to be a plurality of mount sets disposed in the corresponding plurality of cable splicer lanes, wherein each mount set comprises a plurality of mounts configured to receive and secure a corresponding plurality of cable splicers as similarly taught by Womack in order to reliably retain multiple cable splices in place (¶0001, ¶0026).  
As to claim 4, Webb in view of Womack discloses that each of the plurality of mounts sets comprises three or more mounts (figs. 1-3 of Womack shows a plurality of mount sets 40, 28, 56).  
As to claim 5, Webb does not disclose that the first half-shell comprises a plurality of mount channels disposed in the corresponding plurality of cable splicer lanes, wherein each mount channel comprises a forcibly collapsible material configured to receive and secure a corresponding cable splicer.
Womack discloses a plurality of mount channels 28, 40, 56 (figs. 1-3) disposed in the corresponding plurality of cable splicer lanes, wherein each mount channel comprises a forcibly collapsible material configured to receive and secure a corresponding cable splicer (¶0026).
Webb discloses a plurality of grooves 34, 38 used to retain the conductors (figs. 17-20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grooves of Webb to be a plurality of mount channels disposed in the corresponding plurality of cable splicer lanes, wherein each mount channel comprises a forcibly collapsible material configured to receive and secure a corresponding cable splicer as similarly taught by Womack in order to reliably retain multiple cable splices in place (¶0001).  
As to claim 6, Webb in view of Womack discloses that the plurality of mount channels comprises three mount channels (figs. 1-3).  

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb (Pub. No. US 2015/0144394) in view of Izraeli (US Patent No. US 3,757,031) and Womack (Pub. No. US 2011/0280535).
As to claim 7, Webb discloses an apparatus (figs. 11-21) comprising: 
a first half-shell portion 11A; and 
a second half-shell portion 12A, and 
a plurality of cable splicer lanes 34, 38 each of which comprises mount channels configured to support a corresponding plurality of cable splicers (¶0073).  
However, Webb does not disclose a first half-shell portion of an oval-shaped prism housing comprising one or more protrusions and one or more receiving slots; and a second half-shell portion of the oval-shaped prism housing comprising one or more additional protrusions and one or more additional receiving slots.
Izraeli discloses a first half-shell portion 22 of an arcuate shaped housing (figs. 2-3, 7, 9; col. 5 lines 4-10) comprising one or more protrusions 50 (figs. 2-4) and one or more receiving slots 54 (figs. 2-4); and a second half-shell portion 24 of the arcuate shaped housing (figs. 2-3, 7, 9; col. 5 lines 4-10) comprising one or more additional protrusions 52 (figs. 2-4) and one or more additional receiving slots 56.
Webb discloses that the shell portions can be attached together by various mechanisms (¶0019).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first half-shell and second half-shell of Webb comprise one or more protrusions and one or more receiving slots as similarly taught by Izraeli in order to selectively lock and tightly seal the halves together (col. 1 lines 40-68).
Webb shows a variety of housing shapes (figs. 7, 16, 18).  Izraeli discloses that the shape of members 22 and 24 is generally arcuate and may be readily modified to provide a generally octagonally shaped enclosure or where necessary or desirable a hexagonal, rectangular or other non-circular shape (col. 5 lines 4-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first and second shell portions of Webb be an oval-shaped prism housing since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).
As to claim 8, Webb in view of Izraeli discloses that the first half-shell and the second half-shell are configured to lock together to form the oval-shaped prism housing (Izraeli: fig. 2 shows the half-shells apart and fig. 3 shows them locked together).  
As to claim 9, Webb in view of Izraeli discloses that the first half-shell and the second half-shell are configured to lock together to form the oval-shaped prism housing (Izraeli: fig. 2 shows the half-shells apart and fig. 3 shows them locked together), and wherein in a locked position the one or more protrusions are secured in the one or more additional receiving slots and the one or more additional protrusions are secured in the one or more receiving slots (Izraeli: fig. 3 shows them locked together).  
As to claim 10, Webb discloses that the first half-shell also comprises a plurality of grooves 34 disposed in the corresponding plurality of cable splicer lanes, wherein each groove is configured to receive and secure a corresponding plurality of cable splicers (¶0073).
However, Webb does not disclose that the first half-shell also comprises a plurality of mount sets disposed in the corresponding plurality of cable splicer lanes, wherein each mount set comprises a plurality of mounts configured to receive and secure the corresponding plurality of cable splicers into the plurality of mount channels contiguous with each of the mount sets, wherein each mount channel comprises a forcibly collapsible material configured to receive and secure a corresponding cable splicer.  
Womack discloses a plurality of mount sets 28, 40, 56 (figs. 1-3) disposed in the corresponding plurality of cable splicer lanes, wherein each mount set comprises a plurality of mounts (figs. 1 and 3 show rows 26, 38, and 54 having a plurality of mounts) configured to receive and secure the corresponding plurality of cable splicers into the plurality of mount channels (figs. 1-3, 5 shows a plurality of channels formed by mount sets 28, 40, 56) contiguous with each of the mount sets, wherein each mount channel comprises a forcibly collapsible material configured to receive and secure a corresponding cable splicer (fig. 5; ¶0001).  
Webb discloses a plurality of grooves 34, 38 used to retain the conductors (figs. 17-20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grooves of Webb to be a plurality of mount channels disposed in the corresponding plurality of cable splicer lanes, wherein each mount channel comprises a forcibly collapsible material configured to receive and secure a corresponding cable splicer as similarly taught by Womack in order to reliably retain multiple cable splices in place (¶0001, ¶0026).  

Claim(s) 11-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb (Pub. No. US 2015/0144394) in view of Izraeli (US Patent No. US 3,757,031), Womack (Pub. No. US 2011/0280535), and Liu et al. (Pub. No. US 2015/0056847).
As to claim 11, Webb discloses an apparatus (figs. 11-21) comprising: 
A housing comprising one or more protrusions 42 and one or more receiving slots 42A; and 
a plurality of cable splicer lanes 34, 38 configured to support a plurality of cable splicers (¶0073).
However, Webb does not disclose an oval-shaped prism housing; and a plurality of cable splicer lanes each comprise a plurality of mount channels and a plurality of mount sets contiguous with each of the mount channels, wherein each mount channel comprises a forcibly collapsible material configured to receive and secure a corresponding cable splicer, and wherein the plurality of mounts sets each comprise a plurality of V-shaped mounts.
Izraeli discloses a first half-shell portion 22 of an arcuate shaped housing (figs. 2-3, 7, 9; col. 5 lines 4-10); and a second half-shell portion 24 of the arcuate shaped housing (figs. 2-3, 7, 9; col. 5 lines 4-10).
Womack discloses that a plurality of cable splicer lanes each comprise a plurality of mount channels (figs. 1-3, 5 shows a plurality of channels formed by mount sets 28, 40, 56) and a plurality of mount sets 28, 40, 56 (figs. 1-3) contiguous with each of the mount channels, wherein each mount channel comprises a forcibly collapsible material configured to receive and secure a corresponding cable splicer (¶0026), and inwardly projecting lip portions 34 with an inverse v-shape that helps retain cables (fig. 5).
Liu discloses a plurality of cable retainers 215 having mountings 220 having a v-shape (figs. 2-4A and 5). 
Webb shows a variety of housing shapes (figs. 7, 16, 18).  Izraeli discloses that the shape of members 22 and 24 is generally arcuate and may be readily modified to provide a generally octagonally shaped enclosure or where necessary or desirable a hexagonal, rectangular or other non-circular shape (col. 5 lines 4-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first and second shell portions of Webb be an oval-shaped prism housing since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).
Webb discloses a plurality of grooves 34, 38 used to retain the conductors (figs. 17-20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grooves of Webb to be a plurality of mount channels disposed in the corresponding plurality of cable splicer lanes, wherein each mount channel comprises a forcibly collapsible material configured to receive and secure a corresponding cable splicer as similarly taught by Womack in order to reliably retain multiple cable splices (¶0001). 
The instant application discloses that the v-shaped mount lips provide a resting lip for the splicer in that particular mount set of mounts. The mounts may have other shapes for the lips to secure the splicers.  Womack discloses a plurality of mounts with inwardly projecting lip portions 34 with an inverse v-shape that helps retain cables (fig. 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of mounts of Webb in view of Womack comprise a plurality of V-shaped mounts as taught by Liu in order to reliably retain cables preventing them from being removed by any inadvertent forces (¶0003).  
 As to claim 12, Webb discloses that the oval-shaped prism housing comprises a first half-shell and a second half-shell which are configured to lock together to form the oval- shaped prism housing, and wherein in a locked position the one or more protrusions are secured in one or more additional receiving slots and one or more additional protrusions are secured in one or more receiving slots (figs. 17-22; ¶0075).  
As to claim 13, Webb in view of Womack discloses that the first half-shell comprises the plurality of mount sets disposed in the corresponding plurality of cable splicer lanes (figs. 17 and 20 show both the first and second half-shell portions comprising grooves for holding the cables), wherein each mount set comprises a plurality of mounts configured to receive and secure the corresponding plurality of cable splicers (figs. 1-3 show a plurality of mount sets 28, 40, 56).  
As to claim 14, Webb in view of Womack discloses that each of the plurality of mounts sets comprises three or more mounts (Womack, figs. 1-3).  
As to claim 15, Webb in view of Womack discloses that the first half-shell comprises the plurality of mount channels disposed in the corresponding plurality of cable splicer lanes (figs. 17 and 20 show both the first and second half-shell portions comprising grooves for holding the cables), wherein each mount channel comprises a forcibly collapsible material configured to receive and secure a corresponding cable splicer (¶0026).  
As to claim 16, Webb in view of Womack discloses that the plurality of mount channels comprises three mount channels (Womack, figs. 1-3).  
As to claim 17, Webb in view of Womack discloses that the second mount channel of the three mount channels comprises one or more cable extending slots having a first side (fig. 3 of Womack, cable can enter through walls 40) and a second side (figs. 1-3, 5 of Womack show a front side where cables enter through wall pairs 40 and a second side where cables enter through wall pairs 56 forming multiple slots for having cables extend through).  
As to claim 19, Webb in view of Womack discloses that the second mount channel further comprises two wires electrically connected between the first side and the second side of the cable extending slots.  
As to claim 20, Webb in view of Womack discloses that the V-shaped mounts are affixed to one half of the housing body (Webb, figs 17 and 20 show both the first and second half-shell portions comprising grooves for holding the cables).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb (Pub. No. US 2015/0144394) in view of Izraeli (US Patent No. US 3,757,031), Womack (Pub. No. US 2011/0280535), and Liu et al. (Pub. No. US 2015/0056847) as applied to claim 17 above, and further in view of Hsing (Pub. No. US 2015/0355427).
As to claim 18, Webb in view of Womack does not disclose wherein the cable extending slots comprise additional audio cable.  
Hsing discloses a cable splice box having optic cables widely used for transmitting audio, data, and video messages passing through the cable splice box (¶0003).
Webb discloses that the apparatus is used for holding or retaining one or more electrical cables (¶0001).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the apparatus of Webb have an audio cable in order to house and protect the audio cable splice.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ 2d 1647 (1987)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Palmer et al. (Pub. No. US 2016/0141857) discloses a generally cylindrical splice housing having a split housing.
Burgett (Patent No. US 5,684,911) discloses a splice housing having two halves connected together.
Bradt (Patent No. US 4,722,701) discloses V-shaped fuse holder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMOL H PATEL/            Examiner, Art Unit 2847